Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 1, 3, 5 and 9, as well as the cancelation of claims 2 and 18, as filed on February 8, 2022, are acknowledged.
The amendments made to claims 1 and 9 have overcome the previous prior art rejections to the claims and related dependent claims as set forth in the Office action mailed on December 10, 2021.

Reasons for Allowance
Claims 1, 3-17 and 19-21are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates the subject matter of claim 2 that was indicated as an allowable subject matter, as set forth in the Office action mailed on December 10, 2021.
Regarding claims 3-8, 10-17 and 19-20, they are dependent from claim 1.
Regarding claim 9, it is re-written in independent form of the claim that was indicated as allowable subject matter in the Office action mailed on December 10, 2021.
Regarding claim 21, the reason for allowance was include in the Office action mailed on December 10, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1713